Case 3:20-cr-00052-JAJ-SBJ Document 53 Filed 03/10/21 Page 1 of 2

RECEIVED

MAR 1 0 2021
IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF IOWA _—_GLERK U.S. DISTRICT COURT
0 so SOUTHERN DISTRICT OF [OWA

UNITED STATES OF AMERICA, ) Criminal No. 3:20-cr-52
)
v. ) SUPERSEDING INDICTMENT
)
AUSTIN MICHAEL KILER, ) T. 18 U.S.C. § 2261A(2)(B)
) T. 18 U.S.C. § 2261(b)(5)
Defendant. ) T. 18 U.S.C. § 2261(b)(6)
THE GRAND JURY CHARGES:
COUNT 1
(Cyberstalking)

Between on or about April 25, 2019, through and including on or about January
21, 2020, in the Southern District of Iowa, the defendant, AUSTIN MICHAEL
KILER, with the intent to harass, intimidate, or place under surveillance with intent
to harass or intimidate, another person, VICTIM, used any interactive computer
service or electronic communication service or electronic communication system of
interstate commerce, or any facility of interstate or foreign commerce to engage ina
course of conduct that caused, attempted to cause, or would be reasonably expected
to cause substantial emotional distress to that person, VICTIM. VICTIM obtained

an Order of Protection on May 23, 2019 that was in effect until May 28, 2020.
Case 3:20-cr-00052-JAJ-SBJ Document 53 Filed 03/10/21 Page 2 of 2

This is a violation of Title 18, United States Code, Sections 2261A(2)(B),
2261(b)(5), and 2261(b)(6).

A TRUE BILL.

 

FOREPERSON

Richard D. Westphal
Acting United States Attorney

 

Assistant United States Attorney
